Eaton Vance Management Two International Place Boston, MA 02110 (617)482-8260 www.eatonvance.com February 24, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Office of Filings, Information & Consumer Services Re: Eaton Vance Growth Trust (1933 Act File No. 2-22019) on behalf of: Eaton Vance-Atlanta Capital Focused Growth Fund Eaton Vance-Atlanta Capital SMID-Cap Fund (collectively the Funds) Ladies and Gentlemen: On behalf of the Registrant and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement dated February 18, 2011, to the Prospectus, dated February 1, 2011, for the Funds. The purpose of the filing is to submit the 497(e) filing dated February 18, 2011 in XBRL for the Fund. If you have any questions concerning the foregoing, kindly call the undersigned at (617) 672-8535. Very truly yours, /s/ Linda K. Nishi Linda K. Nishi Assistant Vice President
